DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Henry Shikani on 3/17/20201.

The application has been amended as follows: 

Please replace claims 1, 8, and 13 with the following:

1. (Currently Amended) A system comprising:
at least one memory storing a plurality of instructions;
one or more hardware processors communicatively coupled with the at least one memory, wherein the one or more hardware processors are configured to execute modules;
a receiving module configured to receive 
a verification module configured to verify one or more rules based on the received 
an identification module configured to identify at least one conflict in the verified one or more rules;

a controlling module configured to generate one or more controls to the at least one subsystem using the identified and adjusted one or more rules.


8. (Currently Amended) A processor-implemented method comprising:
receiving, via one or more hardware processors, 
verifying, via one or more hardware processors, one or more rules based on the received 
identifying, via one or more hardware processors, at least one conflict in the verified one or more rules of the one or more operations;
adjusting, via one or more hardware processors, the at least one identified conflict in the one or more rules of one or more operations; and
generating, via one or more hardware processors, one or more controls for the at least one subsystem using the identified and adjusted one or more rules.


(Currently Amended) One or more non-transitory machine readable information storage mediums comprising one or more instructions which when executed by one or more hardware processors cause:
receiving, via one or more hardware processors, 
verifying, via one or more hardware processors, one or more rules based on the received 
identifying, via one or more hardware processors, at least one conflict in the verified one or more rules of the one or more operations;
adjusting, via one or more hardware processors, the at least one identified conflict in the one or more rules of one or more operations; and
generating, via one or more hardware processors, one or more controls for the at least one subsystem using the identified and adjusted one or more rules.


Allowable Subject Matter
Claims 1, 2, 7, 8, 12, 13, and 17 are allowed for the reasons set forth by applicant in the response dated 3/9/2021.   More specifically, the prior art of record does not specifically show wherein “the test case generation framework is integrated with a building energy model, and wherein the test case generation framework estimates the AHU supply fan flowrate using the occupancy count, the ambient temperature of the establishment and the return air temperature of the AHU fan of the establishment, and wherein the return air temperature of the AHU fan of the establishment is provided by the building energy model to the test case generation framework.”
It is this concept of estimating the fan flowrate using the occupancy count, ambient temperature of the establishment and return air temperature of the AHU fan of the establishment” that distinguishes the claims over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746.  The examiner can normally be reached on M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL D MASINICK/            Primary Examiner, Art Unit 2117